 
Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AGREEMENT


THIS INVESTMENT MANAGEMENT AGREEMENT, dated as of the 18th day of   May, 2009
(this “Agreement”) by and between ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE
FUND FOURTEEN, L.P., a Delaware limited partnership (“Fund Fourteen”) and ICON
CAPITAL CORP., a Delaware corporation (the “Investment Manager”).  All
capitalized terms used, but not defined, herein shall have the meanings ascribed
to them in the Limited Partnership Agreement of Fund Fourteen dated as of March
30, 2009, as amended from time to time (the “Partnership Agreement”).


WHEREAS, Fund Fourteen was formed for the purpose of making Investments;


WHEREAS, the Investment Manager is engaged in the business of managing and
providing advisory services with respect to Investments; and


WHEREAS, Fund Fourteen desires to engage the Investment Manager, and the
Investment Manager desires to be engaged, to perform certain services to Fund
Fourteen in connection with the Investments and the operations of Fund Fourteen.


NOW THEREFORE, in consideration of the covenants set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement agree as follows:


1.  
ADVICE AND SERVICES



A. The Investment Manager shall provide Fund Fourteen with advice and services
as may be requested or required by Fund Fourteen to manage the Investments and
operate Fund Fourteen, which advice and services (collectively, the “Services”)
shall include, without limitation, the following:


i) Provide advice, analysis (including credit and Capital Asset analysis and
other due diligence), and recommendations with respect to the origination,
investigation, structuring, financing, acquisition, monitoring, syndication,
remarketing, extending, renewing, and disposing of potential and existing
Investments;


ii) Prepare and review and supervise the preparation and review of all
agreements, certificates, amendments, notices, instruments, and other documents
required to acquire, manage, finance, syndicate, remarket or dispose of any
Investment or potential Investment;


iii) Provide accounting, finance, financial reporting, legal, tax, investor
relations, portfolio and asset management, treasury, marketing, receivables and
payables management, and other administrative services with respect to existing
and potential Investments and the operations of Fund Fourteen; and


iv) Provide such additional assistance and services to, and develop, license,
and/or acquire such systems and software for the benefit of, Fund Fourteen as
the general partner of Fund Fourteen may reasonably request or deem appropriate
in connection with the foregoing.
 
 
 
1

--------------------------------------------------------------------------------

 

 
B. Fund Fourteen hereby appoints the Investment Manager as its agent and
attorney-in-fact with full power, discretion and authority to make management
decisions concerning the Investments and to enter into agreements and
commitments, on behalf of and in the name of Fund Fourteen and its affiliates
and subsidiaries, including, without limitation, lease agreements, loan
agreements, financing agreements, purchase and sale agreements, and agreements
with service providers and other third parties related to the Investments. This
appointment of the Investment Manager as agent and attorney-in-fact includes the
full power of substitution and further includes the full power to appoint agents
and subagents to enter into agreements on behalf of Fund Fourteen and its
affiliates and subsidiaries.  The Investment Manager hereby agrees that the
Services shall be carried out in accordance with customary and usual procedures
of institutions that perform the Services, unless otherwise provided
specifically in the Partnership Agreement.


C. To the extent any expenses are incurred by the Investment Manager on behalf
of Fund Fourteen and/or its subsidiaries and one or more funds or accounts
managed by the Investment Manager, such expenses will be allocated, as
determined by the Investment Manager in its sole discretion, between or among
Fund Fourteen and/or the subsidiaries and such other funds or accounts based on
the extent to which such expenses are reasonably attributable to such entities
as determined by the Investment Manager.


D. The Investment Manager shall not be required to spend any specified amount of
time in performing the Services for Fund Fourteen. The Investment Manager shall
be required to devote only such time and attention to the performance of the
Services as it, in its sole discretion, deems necessary to carry out the
purposes of this Agreement.


E. Notwithstanding anything to the contrary in this Agreement, the Investment
Manager may engage in or possess an interest in, directly or indirectly, any
other present or future business venture of any nature or description for its
own account, independently or with others, including, but not limited to, any
aspect of the equipment leasing and finance business or any other business
engaged in by Fund Fourteen and may become the managing member, investment
manager or general partner in other entities and neither Fund Fourteen nor any
of its Partners shall have any rights in or to such independent venture or the
income or profits derived or received therefrom.


2.  
TERM AND TERMINATION



This Agreement shall be deemed effective upon execution by Fund Fourteen and the
Investment Manager (the “Effective Date”).  The term of this Agreement shall
continue from the Effective Date for nine (9) years and thereafter shall
automatically renew for additional one-year periods unless earlier terminated by
Fund Fourteen.  Fund Fourteen may terminate this Agreement at any time by giving
the other party at least thirty (30) days written notice of termination.  At the
termination date specified in Fund Fourteen’s notice (the “Termination Date”),
the obligations of the other party with respect to the Services related to the
Investments shall terminate to the extent they have not yet been performed or
are not required by this Agreement to have been performed before the Termination
Date.
 
 
 
2

--------------------------------------------------------------------------------

 

 
3.  
FEES AND EXPENSES



In consideration of the Services to be provided under this Agreement, the
Investment Manager shall receive certain fees as set forth in Sections 6.4(f)
and 6.4(g) of the Partnership Agreement and be reimbursed for certain expenses
as set forth in Section 6.4(h) of the Partnership Agreement.  Following the
Termination Date, any fees and expenses accrued, but not yet paid, for Services
provided up to and including the Termination Date shall be paid, but no other
fees and expenses shall be payable to the Investment Manager following such
Termination Date.


4.  
MISCELLANEOUS



A. Assignability. The rights and obligations of the Investment Manager hereunder
may only be assigned if the proposed assignee(s) is approved by Fund Fourteen in
writing prior to any such assignment.


B. Delegation of Duties. Notwithstanding anything to the contrary in this
Agreement, the Investment Manager may, from time to time and in its sole
discretion, subcontract or delegate all or any part of the Services to any
entity chosen by it, including any entity affiliated with it, with respect to
one or more of the Services.  Such subcontract or delegation, however, shall not
relieve the Investment Manager of its responsibilities to Fund Fourteen
hereunder with respect to any of the Services that are subject to the
subcontract or delegation.


C. Notices.  Notices under this Agreement shall be deemed to have been given if
mailed, postage prepaid, by registered or certified mail, return receipt
required, or delivered by courier service to the other party at such party’s
address stated above or at any other address as a party may have provided by
written notice to the other party.


D. Section Headings.  Section, titles or captions contained in this Agreement
are inserted as a matter of convenience and for reference only, and shall not be
construed in any way to define, limit or extend or describe the scope of this
Agreement or the intention of the provisions thereof.


E. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters set forth herein and supersedes any
prior understanding or oral or written agreement.  In the event of a conflict
between the terms of this Agreement and the Partnership Agreement, the terms of
the Partnership Agreement shall prevail; provided, that if any provision of this
Agreement shall be deemed to conflict with the Partnership Agreement in any
respect, the remainder of this Agreement and the application thereof shall not
be affected thereby and the provision deemed to conflict with the Partnership
Agreement shall be deemed rewritten to the extent necessary to eliminate such
conflict.


F. No Third Party Rights.  Nothing contained herein shall confer any rights upon
any person that is not a party to this Agreement.


G. Choice of Law; Venue; Waiver of Trial by Jury. This Agreement will be
governed by and construed in accordance with the laws of the State of New York
without regard to the conflicts of law rules thereof.  The parties to this
Agreement consent to the jurisdiction of any local, State, or federal court
located within New York, and waive any objection relating to improper venue or
forum non conveniens to the conduct of any proceeding in any such court and
further waive any right to have any claim or dispute arising from or related to
this Agreement by parties to this Agreement against one or more parties to this
Agreement, whether or not there are any additional third-parties to the action
or proceeding, heard by a jury.


     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the day and year first above written.




ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P.
By: ICON GP 14, LLC, its General Partner




By:____/s/ Michael A Reisner_________
     Name: Michael A Reisner
     Title: Co-President and Co-Chief Executive Officer

 
ICON CAPITAL CORP.




By:_____/s/ Michael A Reisner________
     Name: Michael A Reisner
     Title: Co-President and Co-Chief Executive Officer


 

 3

--------------------------------------------------------------------------------

 